ORDER

PER CURIAM.
Father appeals from three judgments terminating his parental rights to his three minor children. The cases were consolidated for purposes of appeal on this Court’s motion. We have reviewed the briefs of the parties, the legal file and transcript. We find that the judgments are supported by substantial clear, cogent and convincing evidence, and do not erroneously declare or misapply the law. A written opinion would have no precedential value. We have, however, furnished the parties with a brief memorandum for their information only stating the reasons for *708this order. We affirm the judgments pursuant to Rule 84.16(b).